              Case 2:17-cv-01387-JCC Document 110 Filed 02/24/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    In re Zillow Group, Inc.                            CASE NO. C17-1387-JCC
      Securities Litigation
10
                                                          MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to the parties’ stipulation and proposed
18   order regarding scheduling (Dkt. No. 109). Pursuant to the parties’ stipulation, the Court hereby
19   ORDERS:
20          1. The deadline to complete fact discovery, previously set for March 31, 2021, is
21              extended to June 30, 2021;
22          2. The deadline to complete and exchange affirmative expert reports, previously set for
23              April 16, 2021, is extended to July 16, 2021;
24          3. The deadline to complete and exchange rebuttal expert reports, previously set for
25              May 16, 2021, is extended to August 15, 2021; and
26          4. The deadline to complete expert discovery, previously set for June 15, 2021, is


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 1
           Case 2:17-cv-01387-JCC Document 110 Filed 02/24/21 Page 2 of 2




 1           extended to September 14, 2021.

 2        5. Within 14 days of the issuance of this order, counsel for the parties must propose an

 3           updated case schedule governing the remaining deadlines contemplated by the

 4           Court’s scheduling order.

 5        DATED this 24th day of February 2021.

 6                                                       William M. McCool
                                                         Clerk of Court
 7
                                                         s/Paula McNabb
 8
                                                         Deputy Clerk
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 2
